Title: General Orders, 1 February 1778
From: Washington, George
To: 



Head-Quarters [Valley Forge] Sunday February 1st 1778.
RockinghamRichmond Rutland—


The Brigade Quarter-Masters are to call on the Assistt Quarter Master General at the Adjt Genl’s Office tomorrow morning at ten oClock for their proportion of 320 camp kettles.




In Congress June 10th 1777.

Resolved, That the Commissaries General of Purchases & Issues and their respective deputies for neglect of duty or other offences in their respective offices shall be subject to military Arrest and trial by Order of the Commander in Chief or any General Officer commanding a Division of the Army, Post or Department where such neglect of duty or offence may happen; & the respective Assistants of the Deputy Commissaries General of Purchases & Issues shall for the same causes be liable to military arrest as Commissioned Officers in the Army, by any General Officer or any Officer commanding a detach’d post to which such Assistants may be assign’d.




The General directs that due attention be paid to the foregoing resolve.
The General Court Martial whereof Coll Clark is President is dissolved.

